SCHWAB, C. J.
This is an occupational disease claim under the Workmen’s Compensation Law. The referee held that chronic bronchitis suffered by the workman was not compensable. The Workmen’s Compensation Board and the circuit court, with whom we agree, held that it was.
The claimant, who was and is a heavy smoker, sought medical consultation and treatment for a respiratory problem which was diagnosed as chronic bronchitis. His employment involved exposure to dust from sanding and grinding operations on metal and plastic substances, and exposure to fumes from paints and fillers. Claimant testified that after he left this work at the suggestion of his doctor, although he continued to smoke heavily, his condition improved. The referee did not question claimant’s credibility on this point. Two doctors, one an osteopath, contended that claimant’s exposure to the dust and fumes incident to his occupation, materially aggravated his condition. A third doctor, a specialist in diseases of the heart and lungs, was of the opinion that claimant’s bronchitis was not materially affected by the dust and fumes, but was more likely due primarily to his heavy smoking. As indicated above, in view of claimant’s testimony, which the referee found credible, that his condition improved when he discontinued his exposure to dust and fumes, we find that the evidence preponderates in favor of the claimant.
Affirmed.